USCA4 Appeal: 22-6256      Doc: 11         Filed: 07/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6256


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RUSSELL GLENN BURNETT,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Ellen Lipton Hollander, Senior District Judge. (1:09-cr-00573-ELH-1)


        Submitted: July 26, 2022                                          Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Russell Glenn Burnett, Appellant Pro Se. Paul Michael Cunningham, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6256         Doc: 11       Filed: 07/29/2022     Pg: 2 of 2




        PER CURIAM:

               Russell Glenn Burnett appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release.         After reviewing the record, we

        conclude that the district court did not abuse its discretion in denying Burnett’s motion.

        See United States v. High, 997 F.3d 181, 185 (4th Cir. 2021) (stating standard of review).

        Accordingly, we affirm for the reasons stated by the district court. United States v. Burnett,

        No. 1:09-cr-00573-ELH-1 (D. Md. Nov. 18, 2021). We deny Burnett’s motion to appoint

        counsel and dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      2